DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5 July 2022, with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yoshino et al – hereafter Yoshino – (US 20160186799 A1; also published as US 9,689,422 B2), Cherubim (US 3,809,443) and Metz et al (US 10,069,154 B2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al – hereafter Yoshino – (US 20160186799 A1; also published as US 9,689,422 B2) in view of Cherubim (US 3,809,443) and Metz et al – hereafter Metz – (US 10,069,154 B2).

Regarding claim 1, Yoshino teaches a bearing arrangement (Fig.2/14) for a drive shaft (Fig.2, 6/20; note element 20 is fixed to and rotates with element 6 to drive a turbo-machine, see ¶61) of a turbo-machine (Fig.2), the bearing arrangement including a radial gas bearing (Fig.14, 100) configured to rotatably support the drive shaft (Fig.2/14), the radial gas bearing including a gas bearing sleeve (Fig.14, 40) having a radial bearing surface (Fig.14, radially inner surface of 40) configured to surround the drive shaft (Fig.2/14), characterized in that the gas bearing sleeve contains a molybdenum or of a molybdenum alloy film (¶80, note film on 41a and 51e).
Yoshino does not explicitly teach the gas bearing sleeve is made of molybdenum or of a molybdenum alloy; a cooling part having a plurality of annular cooling ribs on an outer circumference of the radial gas bearing, the plurality of annular cooling ribs configured to dissipate heat from the radial gas bearing.
Cherubim teaches a radial bearing arrangement (Fig.1) including bearing sleeves (Fig.1, 23/25). Cherubim further teaches that for high temperature applications bearing sleeves may be formed of molybdenum (column 5 line 34-37).
Metz teaches a radial gas bearing arrangement (Fig.1A/1B, 7/9) including a cooling part (Fig.1B, 24) having a plurality of annular cooling ribs (Fig.1B, 26) on an outer circumference of the radial gas bearing (Fig.1B), the plurality of annular cooling ribs configured to dissipate heat from the gas bearing arrangement, note this configuration increases the cooling action (column 4 line 29-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bearing arrangement of Yoshino by having the gas bearing sleeve is made of molybdenum as taught by Cherubim as a simple substitution of one known element (bearing sleeve with molybdenum or of a molybdenum alloy film of Yoshino) with for another (bearing sleeve made of molybdenum of Cherubim) to obtain predictable results (providing bearing sleeves that are suitable for high temperatures such as in turbo-machine applications); 
and to further modify the bearing arrangement of Yoshino by having a cooling part having a plurality of annular cooling ribs on an outer circumference of the radial gas bearing, the plurality of annular cooling ribs configured to dissipate heat from the radial gas bearing based on the teachings of Metz because this would increase the cooling action.

Regarding claim 2, Yoshino, Cherubim and Metz further teach an axial bearing surface (Yoshino Fig.14, element 31d/adjacent 50) extending substantially perpendicularly to the radial bearing surface and being configured to cooperate with a radial thrust bearing member (Yoshino Fig.14, 22) of the drive shaft.

Regarding claim 3, Yoshino, Cherubim and Metz further teach 
- an axial bearing plate (Yoshino Fig.14, 32c) having an annular disc shape (Yoshino Fig.14), the axial bearing plate having a first surface (Yoshino Fig.14, surface of 32c facing 22b) and a second surface (Fig.14, surface of 32c opposite of the surface facing 22b) opposite to the first surface of the axial bearing plate, and
- a spacer ring (Yoshino Fig.14, 33) clamped between the first surface of the axial bearing plate and the axial bearing surface (Yoshino Fig.14), the spacer ring defining an axial distance between the axial bearing plate and the axial bearing surface (Yoshino Fig.14).

Regarding claim 6, Yoshino, Cherubim and Metz teach all the limitations of claim 3, see above, and further teach the axial bearing plate would benefit from a low-friction coating containing molybdenum (Yoshino ¶80, note “low-friction coating such as a molybdenum disulfide film may be formed on one or both of the bearing surfaces 41a and 51e and the inner member 20 … the low-friction coating as described above may be formed on one or both of the foils 41 and 51 and the foil holders 31 and 32,” element 32 includes the axial bearing plate) however, do not explicitly teach the axial bearing plate is made of molybdenum or of a molybdenum alloy. 
Cherubim teaches a radial bearing arrangement (Fig.1) including bearing sleeves (Fig.1, 23/25). Cherubim further teaches that for high temperature applications bearing sleeves may be formed of molybdenum (column 5 line 34-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bearing arrangement of Yoshino by having the axial bearing plate is made of molybdenum based on the teachings of Cherubim because this would provide a material suitable for high temperatures such as in turbo-machine applications for the axial bearing plate.

Regarding claim 8, Yoshino, Cherubim and Metz further teach a reinforcement coating is provided on at least a part of the axial bearing surface and/or on at least a part of the radial bearing surface (Yoshino ¶80, note “low-friction coating such as a DLC film … may be formed on one or both of the bearing surfaces 41a and 51e and the inner member 20 … the low-friction coating as described above may be formed on one or both of the foils 41 and 51 and the foil holders 31 and 32”).

Regarding claim 10, Yoshino, Cherubim and Metz further teach the radial gas bearing further includes a bearing body (Yoshino Fig.14, 31a/32b) configured to surround the drive shaft, the gas bearing sleeve being secured to a radial inner surface of the bearing body (Yoshino Fig.14, both elements 40 are secured to 31c and 32d, respectively).

Regarding claim 11, Yoshino, Cherubim and Metz further teach the radial gas bearing includes a plurality of gas bearing sleeves (Yoshino Fig.14, 40 on left and right sides) axially offset.

Regarding claim 12, Yoshino, Cherubim and Metz further teach a drive shaft (Yoshino Fig.2/14, 6/20; note element 20 is fixed to and rotates with element 6 to drive a turbo-machine, see ¶61) having a radial thrust bearing member (Yoshino Fig.14, 22), and a bearing arrangement according to claim 1 (see claim 1 above).

Regarding claim 13, Yoshino, Cherubim and Metz further teach the drive shaft includes a bearing portion (Yoshino Fig.14, 21a) surrounded by the gas bearing sleeve (Yoshino Fig.14, 40), the gas bearing sleeve having an inner diameter which is larger than an outer diameter of the bearing portion of the drive shaft (Yoshino Fig.2/14), the bearing portion and the gas bearing sleeve defining an annular gaseous chamber when the drive shaft is rotating (Yoshino Fig.14; ¶2/69).

Regarding claim 14, Yoshino, Cherubim and Metz teach all the limitations of claim 12, see above, and further teach the drive shaft would benefit from a low-friction coating containing molybdenum (Yoshino ¶80, note “low-friction coating such as a molybdenum disulfide film may be formed on one or both of the bearing surfaces 41a and 51e and the inner member 20 … the low-friction coating as described above may be formed on one or both of the foils 41 and 51 and the foil holders 31 and 32,” element 20 is part of the drive shaft) however, do not explicitly teach the drive shaft is made of molybdenum or of a molybdenum alloy. 
Cherubim teaches a radial bearing arrangement (Fig.1) including bearing sleeves (Fig.1, 23/25). Cherubim further teaches that for high temperature applications bearing sleeves may be formed of molybdenum (column 5 line 34-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the bearing arrangement of Yoshino by having the drive shaft is made of molybdenum based on the teachings of Cherubim because this would provide a material suitable for high temperatures such as in turbo-machine applications for the drive shaft.

Regarding claim 15, Yoshino, Cherubim and Metz teach all the limitations of claim 1, see above, and further teach the radial gas bearing is generally cylindrical and includes a longitudinal axis extending along a centerline of the generally cylindrical radial gas bearing (Yoshino Fig.2/14), and
wherein the plurality of annular cooling ribs (Yoshino as modified by Metz Fig.1B, 24) are spaced apart on the outer circumference of the radial gas bearing along the longitudinal axis (Yoshino Fig.2/14 and Metz Fig.1B).

Regarding claim 16, Yoshino, Cherubim and Metz teach all the limitations of claim 12, see above, and further teach the radial gas bearing includes a first end (Yoshino Fig.14, left end of bearing element 31) and a second end (Yoshino Fig.14, right end of bearing element 31) opposite the first end along the longitudinal axis (Yoshino Fig.14), wherein an axial bearing surface (Yoshino Fig.14, 31d) extends substantially perpendicularly to the radial bearing surface and is configured to cooperate with a radial thrust bearing member (Yoshino Fig.14, 22) of the drive shaft, wherein the axial bearing surface is closer to the first end than the second end (Yoshino Fig.14);
wherein the plurality of annular cooling ribs extend along a portion of the outer circumference of the radial gas bearing (Yoshino as modified by Metz Fig.1B, 24). 
Yoshino, Cherubim and Metz do not explicitly teach the portion of the outer circumference is closer to the second end than the first end.
However, it is noted that applicant has not disclosed that having the portion of the outer circumference is closer to the second end than the first end results in an unpredicted result not seen in the prior art and it appears that the invention of Yoshino, Cherubim and Metz would perform equally well with the annular cooling ribs arrange along the claimed portion. Accordingly, absent persuasive evidence that the annular cooling ribs arrange along the claimed portion is functionally significant, it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).

Regarding claim 17, Yoshino, Cherubim and Metz teach all the limitations of claim 12, see above, and further teach the axial bearing surface is formed by the first end of the radial gas bearing (Yoshino Fig.14, left end of bearing element 31).


Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Statement of reasons for the indication of allowable subject matter can be found in the Office Action mailed on 5 April 2022, section 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745